Citation Nr: 1708931	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-28 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to February 1988 and from September 1990 to July 1991, to include service in the Southwest Asia theater of operations from October 1990 to June 1991.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the Veteran's claim for service connection for headaches.

In support of his claim, the Veteran was afforded a VA Gulf War Guidelines examination in November 2010 and a VA neurological examination in December 2010.  During the November 2010 Gulf War Guidelines examination, the examiner diagnosed the Veteran with chronic tension headaches.  However, the examiner did not provide an opinion as to the etiology of the Veteran's headaches, including whether they were caused or related to the Veteran's service in the Southwest Asia theater of operations.  

During the December 2010 neurological examination, the examiner diagnosed the Veteran with chronic intermittent headaches since 1992 or 1993 without focal neurological deficits.  The examiner clarified that the Veteran's headaches "may be [a] tensional type of headache."  Similar to the November 2010 examination, the December 2010 examiner did not provide an opinion as to the etiology of the Veteran's headaches.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Here, the November and December 2010 VA examinations are inadequate for adjudicative purposes.  Firstly, the November 2010 examiner did not provide an opinion as to the etiology of the Veteran's headaches and did not include a discussion of the parameters contemplated by 38 C.F.R. § 3.317-the regulation governing presumptive service connection for Persian Gulf veterans. 

Comparatively, the December 2010 examiner did not provide an etiological opinion and couched his diagnosis in speculative language as he stated that the Veteran's headaches "may be [a]tensional type of headache." (emphasis added).  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For all of these reasons, a new VA examination is required prior to adjudication of the Veteran's claim for service connection for headaches.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).    

Lastly, given the need to remand the foregoing claim for a new VA examination, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, schedule the Veteran for an examination with an appropriate VA clinician to determine the nature and etiology of his headaches.  The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner.  Following review of the claims file, the clinician should address the following:

(a) Please state whether the symptoms of the Veteran's headaches are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia, including exposures to pesticides, bromide pills, sarin gas exposure, or fumes from burning oil fields, munitions dumps, and/or latrine waste.

(d) Is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches had their onset directly during service or are otherwise causally related to any event or circumstance of his service, including environmental exposures during service in the Southwest Asia theater of operations?

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* A December 2016 VA treatment record documenting an optometry follow-up wherein the Veteran was diagnosed with photophobia associated with migraines;

* A May 2011 VA treatment record wherein the Veteran complains of intermittent migraine headaches; and

* A December 2010 VA treatment record wherein the clinician assessed the Veteran with migraine headaches.

For all of the opinions requested above, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




